              Case 2:19-cv-01697-RSM Document 163 Filed 09/16/21 Page 1 of 4



                                                                                Hon. Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 8

 9     COSMOS GRANITE (WEST), LLC, a
       Washington limited liability company,              Case No. 2:19-cv-01697-RSM
10
                       Plaintiff,                         STIPULATED MOTION TO SEAL
11                                                        EXHIBIT 37 ATTACHED TO THE
               v.                                         DECLARATION OF RACHEL S.
12                                                        BLACK IN SUPPORT OF PLAINTIFF’S
13     MINAGREX CORPORATION, d/b/a MGX                    OPPOSITION TO DEFENDANT’S
       Stone,                                             MOTION FOR SUMMARY
14                                                        JUDGMENT
                       Defendant.
15                                                        Noted on Motion Calendar:
                                                          September 7, 2021
16

17           Pursuant to Local Civil Rule 5(g), Plaintiff, Cosmos Granite (West), LLC (“Cosmos”) and
18   Defendant, Minagrex Corporation d/b/a/ MGX Stone (“Minagrex”) jointly request that the Court
19   enter an order to Seal/Redact Exhibit 37 to the Declaration of Rachel S. Black in Support of
20   Plaintiff’s Opposition to Defendant’s Motion for Summary Judgment (“Black Decl.”). Plaintiff
21   contends that Exhibit 37 contains confidential information pursuant to the Protective Order entered
22   in this case. Defendant takes no position concerning the confidentiality of Exhibit 37.
23           Plaintiff’s position is that the designation of Exhibit 37 as sealed should be maintained to
24   protect the legitimate privacy interests of Plaintiff in accordance with the Protective Order issued
25   in this case. See Dkt. #16. Exhibit 37 contains confidential, proprietary, and private information
26   that Plaintiff designated as Confidential pursuant to and consistent with the Protective Order entered
27   in this case, because it contains previously nondisclosed and confidential sales information
      STIPULATED MOTION TO SEAL EXHIBIT 37 FILED                      SUSMAN GODFREY L.L.P.
      IN SUPPORT OF COSMOS’ OPPOSITION - 1                            1201 Third Avenue, Suite 3800
      Case No. 2:19-cv-01697-RSM                                      Seattle, WA 98101-3000
                                                                      Tel: (206) 516-3880; Fax: (206) 516-3883
     Error! Unknown document property name.
              Case 2:19-cv-01697-RSM Document 163 Filed 09/16/21 Page 2 of 4




 1   concerning one of Plaintiff’s customer, to which Plaintiff believes it owes a duty of confidentiality.
 2   Plaintiff has a legitimate business interest in keeping such information private, and thus requires
 3   that this document be filed under seal pursuant to Paragraphs 2.1(c), (d), and (g) of the Protective
 4   Order. Dkt. #16.
 5           After review of the referenced Exhibit, ⁋4.4 of the Stipulated Protective Order and Local
 6   Rule 5(g), Minagrex and Plaintiff both believe that a less restrictive alternative is not sufficient to
 7   protect the confidential information referenced above because redaction of the same would
 8   substantively frustrate the purpose of its admission.
 9

10   Dated: September 7, 2021                       By: /s/ Rachel S. Black
                                                      Rachel S. Black, WSBA #32204
11                                                    rblack@susmangodfrey.com
                                                      Alexander W. Aiken (Pro Hac Vice)
12                                                    aaiken@susmangodfrey.com
                                                      Benjamin Manne, WSBA # 54537
13                                                    bmanne@susmangodfrey.com
                                                      SUSMAN GODFREY L.L.P.
14                                                    1201 Third Avenue, Suite 3800
                                                      Seattle, WA 98101
15                                                    Phone: (206) 516-3880
                                                      Fax: (206) 516-3883
16
                                                        Chelsea V. Samuels (pro hac vice pending)
17                                                      csamuels@susmangodfrey.com
                                                        SUSMAN GODFREY L.L.P.
18                                                      1900 Avenue of the Stars, Suite 1400
                                                        Los Angeles, CA 90067
19                                                      Phone: (310) 789-3100

20                                                      Attorneys for Cosmos Granite (West) LLC

21

22   Dated: September 7, 2021                       By: /s/ Betsy A. Gillaspy (w/perm.)
                                                       Betsy A. Gillaspy, WSBA#21340
23                                                     bgillaspy@gillaspyrhode.com
                                                       GILLASPY & RHODE, PLLC
24
                                                       821 Kirkland Avenue, Suite 200
25                                                     Kirkland, WA 98033
                                                       Phone: (425) 646-2956
26
                                                        Mark L. Hill (Pro Hac Vice)
27                                                      Texas State Bar # 24034868
      STIPULATED MOTION TO SEAL EXHIBIT 37 FILED                       SUSMAN GODFREY L.L.P.
      IN SUPPORT OF COSMOS’ OPPOSITION - 2                             1201 Third Avenue, Suite 3800
      Case No. 2:19-cv-01697-RSM                                       Seattle, WA 98101-3000
                                                                       Tel: (206) 516-3880; Fax: (206) 516-3883
     Error! Unknown document property name.
              Case 2:19-cv-01697-RSM Document 163 Filed 09/16/21 Page 3 of 4




 1                                                   mark.hill@solidcounsel.com
                                                     Walker Steven Young (Pro Hac Vice)
 2                                                   Texas State Bar # 24102676
                                                     walker.young@solidcounsel.com
 3                                                   SCHEEF & STONE, LLP
                                                     2600 Network Boulevard, Suite 400
 4                                                   Frisco, TX 75034
 5                                                   Phone: (214) 472-2126

 6                                                   Attorneys for Minagrex Corporation d/b/a MGX
                                                     Stone
 7

 8

 9                                   CERTIFICATE OF CONFERENCE

10           Counsel for Plaintiff conferred with counsel for Defendant in a telephonic meet and confer

11   on September 3, 2021 (Chelsea Samuels and Walker Young participated), and counsel agreed that,

12   per Minagrex’s and Plaintiff’s representations concerning the confidentiality of the documents at

13   issue, a Stipulated Motion Seal was proper to protect the confidential information, and that there

14   was no alternative to filing under seal.

15                                                 /s/ Rachel S. Black
                                                  Rachel S. Black
16

17

18

19

20

21

22

23

24

25

26

27
      STIPULATED MOTION TO SEAL EXHIBIT 37 FILED                    SUSMAN GODFREY L.L.P.
      IN SUPPORT OF COSMOS’ OPPOSITION - 3                          1201 Third Avenue, Suite 3800
      Case No. 2:19-cv-01697-RSM                                    Seattle, WA 98101-3000
                                                                    Tel: (206) 516-3880; Fax: (206) 516-3883
     Error! Unknown document property name.
              Case 2:19-cv-01697-RSM Document 163 Filed 09/16/21 Page 4 of 4




 1                                              ORDER
 2           Based upon the foregoing and for good cause shown, the Court ORDERS that the Stipulated
 3   Motion to Seal is GRANTED.
 4

 5           DATED this 16th day of September, 2021.
 6

 7

 8                                              A
                                                RICARDO S. MARTINEZ
 9                                              CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      CERTIFICATE OF SERVICE - 1                                  SUSMAN GODFREY L.L.P.
      Case No. 2:19-cv-01697-RSM                                  1201 Third Avenue, Suite 3800
                                                                  Seattle, WA 98101-3000
                                                                  Tel: (206) 516-3880; Fax: (206) 516-3883
     Error! Unknown document property name.
